
	
		III
		112th CONGRESS
		1st Session
		S. RES. 44
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2011
			Mr. Kerry (for himself,
			 Mr. McCain, Mr.
			 Graham, Ms. Klobuchar,
			 Mr. Cardin, Mr.
			 Nelson of Florida, Mr.
			 Durbin, and Mr. Levin)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Supporting democracy, universal rights, and
		  the peaceful transition to a representative government in
		  Egypt.
	
	
		Whereas the United States and Egypt have long shared a
			 strong bilateral relationship;
		Whereas Egypt plays an important role in global and
			 regional politics as well as in the broader Middle East and North
			 Africa;
		Whereas Egypt has been, and continues to be, an
			 intellectual and cultural center of the Arab world;
		Whereas on January 25, 2011, demonstrations began across
			 Egypt with thousands of protesters peacefully calling for a new government,
			 free and fair elections, significant constitutional and political reforms,
			 greater economic opportunity, and an end to government corruption;
		Whereas on January 28, 2011, the Government of Egypt shut
			 down Internet and mobile phone networks almost entirely and blocked social
			 networking websites;
		Whereas on January 29, 2011, President Hosni Mubarak
			 appointed Omar Suleiman, former head of the Egyptian General Intelligence
			 Directorate, as Vice President and Ahmed Shafik, former Minister for Civil
			 Aviation, as Prime Minister;
		Whereas the demonstrations have continued, making this the
			 longest protest in modern Egyptian history, and on February 1, 2011, millions
			 of protesters took to the streets across the country;
		Whereas hundreds of Egyptians have been killed and injured
			 since the protests began;
		Whereas on February 1, 2011, President Hosni Mubarak
			 announced that he would not run for reelection later this year, but widespread
			 protests against his government continue;
		Whereas on February 1, 2011, President Barack Obama called
			 for an orderly transition, stating that it “must be meaningful, it must be
			 peaceful, and it must begin now.” He also affirmed that: “The process must
			 include a broad spectrum of Egyptian voices and opposition parties. It should
			 lead to elections that are free and fair. And it should result in a government
			 that’s not only grounded in democratic principles, but is also responsive to
			 the aspirations of the Egyptian people.”;
		Whereas despite President Hosni Mubarak's pledge in 2005
			 that Egypt's controversial emergency law would be used only to fight terrorism
			 and that he planned to abolish the state of emergency and adopt new
			 antiterrorism legislation as an alternative, in May 2010, the Government of
			 Egypt again extended the emergency law, which has been in place continuously
			 since 1981, for another 2 years, giving police broad powers of arrest and
			 allowing indefinite detention without charge;
		Whereas the Department of State's 2009 Human Rights Report
			 notes with respect to Egypt, [t]he government's respect for human rights
			 remained poor, and serious abuses continued in many areas. The government
			 limited citizens' right to change their government and continued a state of
			 emergency that has been in place almost continuously since
			 1967.;
		Whereas past elections in Egypt, including the most recent
			 November 2010 parliamentary elections, have seen serious irregularities at
			 polling and counting stations, security force intimidation and coercion of
			 voters, and obstruction of peaceful political rallies and demonstrations;
			 and
		Whereas any election must be honest and open to all
			 legitimate candidates and conducted without interference from the military or
			 security apparatus and under the oversight of international monitors: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)acknowledges the
			 central and historic importance of the United States-Egyptian strategic
			 partnership in advancing the common interests of both countries, including
			 peace and security in the broader Middle East and North Africa;
			(2)reaffirms the
			 United States’ commitment to the universal rights of freedom of assembly,
			 freedom of speech, and freedom of access to information, including the
			 Internet, and expresses strong support for the people of Egypt in their
			 peaceful calls for a representative and responsive democratic government that
			 respects these rights;
			(3)condemns any
			 efforts to provoke or instigate violence, and calls upon all parties to refrain
			 from all violent and criminal acts;
			(4)supports freedom
			 of the press and strongly condemns the intimidation, targeting, or detention of
			 journalists;
			(5)urges the
			 Egyptian military to demonstrate maximum professionalism and restraint, and
			 emphasizes the importance of working to peacefully restore calm and order while
			 allowing for free and non-violent freedom of expression;
			(6)calls on
			 President Mubarak to immediately begin an orderly and peaceful transition to a
			 democratic political system, including the transfer of power to an inclusive
			 interim caretaker government, in coordination with leaders from Egypt’s
			 opposition, civil society, and military, to enact the necessary reforms to hold
			 free, fair, and internationally credible elections this year;
			(7)affirms that a
			 real transition to a legitimate representative democracy in Egypt requires
			 concrete steps to be taken as soon as possible, including lifting the state of
			 emergency, allowing Egyptians to organize independent political parties without
			 interference, enhancing the transparency of governmental institutions,
			 restoring judicial supervision of elections, allowing credible international
			 monitors to observe the preparation and conduct of elections, and amending the
			 laws and Constitution of Egypt as necessary to implement these and other
			 critical reforms;
			(8)pledges full
			 support for Egypt’s transition to a representative democracy that is responsive
			 to the needs of the Egyptian people, and calls on all nations to support the
			 people of Egypt as they work to conduct a successful transition to
			 democracy;
			(9)expresses deep
			 concern over any organization that espouses an extremist ideology, including
			 the Muslim Brotherhood, and calls upon all political movements and parties in
			 Egypt, including an interim government, to affirm their commitment to
			 non-violence and the rule of law, the equal rights of all individuals,
			 accountable institutions of justice, religious tolerance, peaceful relations
			 with Egypt’s neighbors, and the fundamental principles and practices of
			 democracy, including the regular conduct of free and fair elections;
			(10)underscores the
			 vital importance of any Egyptian Government continuing to fulfill its
			 international obligations, including its commitments under the Egypt-Israel
			 Peace Treaty signed on March 26, 1979 and the freedom of navigation through the
			 Suez Canal; and
			(11)ensures that
			 United States assistance to the Egyptian Government, military, and people will
			 advance the goal of ensuring respect for the universal rights of the Egyptian
			 people and will further the national security interests of the United States in
			 the region.
			
